Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Hu, Laser processing to create in-situ Al-SiCp surface metal matrix composites, Journal of Materials Science, 30 (1995), pg. 891-897) in view of Gauthier (US 20080085368) and Chen (Fabrication and Oxidation behavior of Al4SiC4 powders, Journal of the American Ceramic Society, 2017, 100, pg. 3145-3154).
	Regarding Claim 1,  Hu teaches a process for formation of a metal-matrix composite coating on a surface of a substrate (abstract), the method comprising: pre-placing filler materials over a substrate, wherein said filler materials comprises silicon carbide powder; melting a first portion of said surface of said substrate with a high-energy power source to form a melt pool in a melt zone (2.2, 3.1, Figure 2);  subjecting the melt zone and filler materials to the high-energy power source to allow for an in-situ reaction and formation of a solid deposit on said first portion of said surface of said substrate (3.4); and moving the specimen under the power source to produce tracks (i.e. repeating steps on multiple adjacent portions to provide a continuous layer, 2.2).
	Hu does not explicitly teach a process order of first forming the melt zone and subsequently feeding filler materials to the melt zone; however, Gauthier teaches a laser cladding process wherein the substrate is pre-heated to form a melt pool before feeding the filler materials to the metal zone.  Gauthier teaches the pre-heating leads to development of a better bond with the coated material ([0052-0054]).  Gauthier teaches the laser can be delivered both before and after the powder coating ([0084]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hu to include a deposition process, as taught in Gauthier, in order to achieve a better bond with the coated material.
	The combined references do not explicitly teach a combination of aluminum, silicon, and graphite particles; however, combinations of aluminum, silicon, and graphite particles as precursors for 
	Regarding Claim 2, Hu teaches the substrate is an aluminum alloy (2.1).
	Regarding Claim 3, Hu teaches the high-energy source is a laser (2.2).
	Regarding Claim 5, Gauthier teaches wherein the filler materials are fed through at least one feeding nozzle ([0072]).
	Regarding Claim 8,  Hu teaches formation of SiC particles and Al4SiC4 plates (3.4, thin and long needles). 
	Regarding Claim 9, Hu teaches the SiC particles and Al4SiC4 plates provide reinforcements for an aluminum matrix to form the solid deposit (3.4).
	Regarding Claims 10-11, Gauthier teaches repeating steps a) to d) multiple times to form multiple layers on top of the continuous layer until a suitable thickness is achieved ([0090]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include a repeated deposition process, as taught in Gauthier, in order to achieve a suitable thickness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (Hu, Laser processing to create in-situ Al-SiCp surface metal matrix composites, Journal of Materials Science, 30 (1995), pg. 891-897) in view of Gauthier (US 20080085368) and Chen (Fabrication and Oxidation behavior of Al4SiC4  as applied to claims 1-3, 5, and 8-11 above, and further in view of Whitfield (US 2009/0095214).
	Regarding Claim 4, The combined references do not explicitly teach mixing filler materials before feeding into the melt zone; however, Whitfield teaches a nozzle for a laser cladding device wherein the powdered materials are mixed in a mixing unit before being supplied (Figure 4, powder mixing unit 308).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include a mixing unit, as taught in Whitfield, because it is a known method of delivering a powder material to a laser cladding process and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with a mixing unit as taught in Whitfield.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (Hu, Laser processing to create in-situ Al-SiCp surface metal matrix composites, Journal of Materials Science, 30 (1995), pg. 891-897) in view of Gauthier (US 20080085368) and Chen (Fabrication and Oxidation behavior of Al4SiC4 powders, Journal of the American Ceramic Society, 2017, 100, pg. 3145-3154) as applied to claims 1-3, 5, and 8-11 above, and further in view of Chen 2 (US 2011/0226390).
	Regarding Claim 6, The combined references do not explicitly teach feeding filler materials through separate inlets; however, Chen 2 teaches a laser cladding process wherein filler in the form of powder is fed through a nozzle with multiple inlets wherein each inlet is used to feed different powders ([0027]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include a multiple inlet feed, as taught in Chen 2, because it is a known method of delivering a powder material to a laser cladding process and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with a multiple inlet feed as taught in Chen 2.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712